PER CURIAM.
Appellant, M.E. was adjudicated delinquent on a charge of possession of less than twenty grams of cannabis. Appellant appeals the departure sentence imposed by the trial court. We affirm the trial court’s disposition but remand to the trial court to correct the written disposition order to include a term limit not to exceed one year which is the maximum punishment for this misdemeanor of the first degree. See M.C.P. v. State, 732 So.2d 339 (Fla. 1st DCA 1998).
Affirmed and remanded for entry of corrected disposition order.
DELL, POLEN and HAZOURI, JJ., concur.